Citation Nr: 0303009	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  98-15 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death based on tobacco use/nicotine dependence 
during active service.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran was discharged from the Marine Corps in November 
1968 after over 25 years of active duty.  He died In November 
1997; the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case was remanded by the Board in January 
2000.


FINDINGS OF FACT

1.  The official certificate of the veteran's death shows 
that he died in November 1997 due to chronic obstructive 
pulmonary disease, due to, or as a consequence of, cigarette 
smoking.

2.  At the time of the veteran's death service connection had 
been granted for residuals of fractures of the 4th and 5th 
right fingers and residuals of a tonsillectomy; his 
disabilities were rated as non-compensable.

3.  There is no competent evidence showing that either of the 
veteran's service-connected disabilities caused or 
contributed to his death.

4.  Chronic obstructive pulmonary disease was not shown to 
have been present in service or prior to 1982, nor is chronic 
obstructive pulmonary disease otherwise related to service.

5.  The evidence of record does not establish that the 
veteran developed nicotine dependence during service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  This law defines the obligations of 
the VA with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

First, with respect to the VA's duty to notify the appellant 
of information and evidence needed to substantiate and 
complete a claim for service connection.  In Board remands, 
the statement of the case and supplemental statements of the 
case the appellant has been effectively notified of the 
information and evidence necessary to substantiate his claim.  
The record shows that the appellant was informed in an April 
1998 letter and in the August 1998 statement of the case, 
that the VA would provide him assistance getting any evidence 
he identified.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)).  The record shows that the 
appellant has identified no medical records that the VA has 
not obtained.  The Board concludes that the requirements of 
the VCAA have been satisfied and, therefore, a decision on 
the merits at this time does not violate the VCAA or 
prejudice the appellant.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Bernard v. Brown, 4 Vet. App. 384 (1993).

The appellant applied for service connection for the cause of 
the veteran's death in March 1998.  She claims that her 
husband died of chronic obstructive pulmonary disease that 
started during service.  

The medical evidence is straightforward.  The service medical 
records do not suggest any respiratory pathology and the only 
reference whatsoever to smoking is an outpatient treatment 
notation that the veteran had quit smoking "two weeks ago."  
This notation was apparently made just prior to August 1968 
(the next entry in the service medical records).  The 1968 
service separation examination noted normal lungs and chest.  

In September 1985 the veteran filed claim for service 
connection for shortness of breath and indicated that 
emphysema had been diagnosed in September 1983.

The medical evidence first shows that the veteran was seen 
for complaints, including shortness of breath, in October 
1983, and chronic obstructive pulmonary disease was diagnosed 
at that time.  It was also noted that had quit smoking a year 
earlier.  There are extensive subsequent medical records 
showing treatment for severe chronic obstructive pulmonary 
disease.  The official certificate of his death shows that he 
died in November 1997 with the cause of his death listed as 
chronic obstructive pulmonary disease due to or as a 
consequence of cigarette smoking for year between onset and 
death.  

The appellant has submitted a copy of a worksheet that her 
husband filled out for an attorney that reflects that he 
started smoking in the Marines in 1942 and that he stopped 
smoking in 1982.

Dependency and indemnity compensation may be paid to certain 
survivors of a veteran who died of a service-connected 
disability.  To establish service connection for the cause of 
the veteran's death, it must be shown that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for a disability which 
was incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  

As for tobacco claims filed before June 9, 1998, direct 
service connection may be established for a disability or 
death if the evidence establishes that the underlying disease 
or injury was caused by tobacco use during service.  
VAOPGCPREC 2-93; Davis v. West, 13 Vet. App. 178, 183 (1999).  
To establish direct service connection, however, the possible 
effect of smoking before or after military service must be 
considered.  Secondary service connection for death or 
disability attributable to tobacco use subsequent to military 
service can be established based on nicotine addiction that 
had arisen in service if the addiction was the proximate 
cause of the death or disability.  VAOPGCPREC 19-97; Davis, 
supra at 183.  In addition, the VA's Under Secretary for 
Health had concluded that nicotine dependence may be 
considered a disease for VA compensation purposes.  See USB 
Letter 20-97-14 (July 24, 1997).

Current legislation which effectively prohibits service 
connection of death or disability on the basis that such 
resulted from disease or injury attributable to the use of 
tobacco products during a veteran's period of active service.  
See 38 U.S.C.A. § 1103 (West Supp. 2001).  However, such 
legislation applies to claims filed after June 9, 1998.  
Because the appellant's claim was filed in March 1998, the 
statutory change will not affect the disposition of this 
appeal.  Karnas v. Derwinski, 1 Vet. App. 308.

As a preliminary matter the Board notes that there is nothing 
to suggest that the veteran's chronic obstructive pulmonary 
disease stared during service or that it is related in any 
way to service other than by the claim of smoking addiction 
having started in service.  Likewise, there is nothing to 
suggest that the veteran's 2 non-compensable conditions, 
residuals of fractures of the 4th and 5th right fingers and 
residuals of a tonsillectomy, were in any way related to his 
death.

As there is evidence that the veteran's fatal chronic 
obstructive pulmonary disease was related to cigarette 
smoking, it can be seen that this case turns on whether the 
veteran became addicted to smoking during service.  To 
resolve this question the case was referred to a VA 
specialist in pulmonary medicine in July 2000.  The doctor 
reviewed the veteran's entire chart and commented that it 
appeared that the veteran smoked for nearly 40 years from the 
time of his entrance into service until 1982.  The doctor 
noted that there was no evidence of treatment for lung 
disease, chronic bronchitis, or anything related to nicotine 
dependence.  The doctor stated that it was well described 
that nicotine dependence can be a maladaptive pattern for 
nicotine use which leads to clinically significant impairment 
or distress.  The doctor noted that there was no evidence of 
distress during active duty.  The criteria for nicotine 
dependance were described, including tolerance which can be 
observed after substantial amounts of nicotine or diminished 
effect, and withdrawal.  It was noted that none of these were 
noted to affect the veteran while he was on active duty.  The 
VA doctor concluded that it was impossible to say whether the 
veteran developed nicotine dependence while on active duty.  

The Board concurs with the conclusion of the VA doctor and 
finds that it is speculative to conclude that the veteran 
became addicted to nicotine during service.  Other evidence 
that tends to argue against nicotine dependence during 
service is the fact that the veteran apparently quit in his 
last year of military service for at least 2 weeks without 
any of the reported withdrawal symptoms.  In fact it is an 
open question as to when he started smoking again or whether 
it was during service.

The Board has reviewed the treatise concerning smoking and 
addiction, submitted on behalf of the appellant.  This 
treatise does not apply to this veteran's particular case, 
and the Board remains of the opinion that it is impossible to 
say whether nicotine dependence began in service.  

Under such circumstances, the Board is unable to conclude 
that there is any direct evidence to support the appellant's 
claim, and that the evidence is therefore not so evenly 
balanced as to warrant allowance of the claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

